Citation Nr: 0411474	
Decision Date: 05/03/04    Archive Date: 05/14/04	

DOCKET NO.  03-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from October 1966 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted service connection for 
PTSD and assigned a 30 percent evaluation, effective from the 
date of claim in May 2001.  The veteran disagreed with the 
assigned evaluation, and the evaluation was increased to 
50 percent, also effective from May 2001 in a decision issued 
in November 2002.  Although the veteran initially requested a 
Travel Board hearing in his substantive appeal, he later 
withdrew that request in writing in February 2003.  The case 
is now ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  The veteran's PTSD is manifested by reduced reliability 
and productivity and disturbance of motivation and mood and 
significant difficulty in establishing and maintaining 
effective relationships; but the veteran is shown to maintain 
consistent employment and is not shown to have suicidal 
ideation, obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, near continuous panic, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 
50 percent from May 2001 have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO informed 
the veteran of the duties to notify and assist and of the 
evidence necessary to substantiate his claims in 
notifications posted to him in September and December 2001, 
prior to the initial adjudication of his claim in March 2002.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2002).  These 
notifications specifically informed the veteran that VA would 
assist him in collecting any evidence he might reasonably 
identify and of the evidence necessary to substantiate his 
claim.  The letters also informed him of the evidence on file 
and of the evidence that was necessary for him to submit.  Of 
course, the rating decision on appeal in March 2002 actually 
constituted a grant of the benefit sought which was 
entitlement to service connection for PTSD.  The veteran 
agreed with this action but disagreed with the initially 
assigned 30 percent compensable evaluation.  The rating 
decision on appeal did include a discussion of the evidence 
supporting the schedular criteria applicable to evaluation of 
service-connected PTSD.  The veteran was later provided a 
complete recitation of that criteria and of the laws 
implementing VCAA at the time he was issued a statement of 
the case in November 2002.  

All known relevant medical evidence has been collected for 
review and placed on file.  The veteran does not contend and 
the evidence on file does not demonstrate that there remains 
any additional evidence which has not been collected for 
review.  Indeed, after this claim was forwarded to the Board 
for appellate review, the veteran submitted additional 
clinical records of more recent treatment in 2003 directly to 
the Board together with a waiver of initial consideration of 
this evidence by the RO.  The veteran has been provided VA 
outpatient treatment for his service-connected PTSD and has 
been provided a VA examination which is adequate for rating 
purposes.  The Board finds that the veteran was clearly 
advised of the evidence he must submit and the evidence which 
VA would collect on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Thus, the Board finds that the duties 
to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.  

Where an award of service connection for a disability has 
been granted and the initially assigned evaluation for that 
disability is disputed, separate evaluations may be assigned 
for separate periods of time based upon the facts found and 
the clinical evidence presented.  In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999). 

When evaluating a mental disorder, the rating agency will 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all of the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination.  
38 C.F.R. § 4.126(a).  The nomenclature and symptoms employed 
in the schedular criteria for rating mental disorders is 
based upon the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, 4th Edition, (the 
DSM-IV).  38 C.F.R. § 4.130.  

The general rating formula for mental disorders provides for 
a 100 percent evaluation for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily life (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation , or 
own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Facts:  The service medical records contain no complaint, 
finding, diagnosis or treatment for any acquired psychiatric 
disorder, and none was shown on the service separation 
examination.  Service personnel records do not demonstrate 
that the veteran served in combat, nor was he awarded any 
citation or award reflective of combat service.  There is an 
absence of any competent clinical evidence demonstrating or 
suggesting psychiatric disability of any kind for some 30 
years after service.  The veteran filed  his claim giving 
rise to the current appeal in April 2001.  

The veteran was provided a VA psychiatric examination in 
December 2001.  The 53-year-old veteran was living with his 
second wife (24-year marriage) and was employed in operations 
for a steel company.  Prior to that, he had worked for 
another steel company for five years commencing in 1996.  
Prior to that, the veteran worked for 18 years, from 1976, 
for Dana Corporation as a machine operator.  The veteran 
stated that he had left certain earlier employment due to 
conflicts with fellow employees and supervisors.  He reported 
a remote history of alcohol abuse but indicated that this was 
not any longer a problem for him.  He reported that he did 
not have friends and spent most of his time working.  He 
reported having great difficulty sleeping.  He was socially 
detached, felt hopeless and reported some suicidal ideation.  

During mental status examination, the veteran was casually 
dressed and spoke in a somewhat reserved fashion, but his 
affects were fully arranged and appropriate to content.  
There were no soft signs of psychosis, no frank delusions or 
hallucinatory experiences, and cause-and-effect thinking was 
maintained.  The veteran used language abstractly, and there 
was no idiosyncrasy to his speech.  The veteran was oriented 
to time, place and person and recent and remote memory were 
grossly intact.  Judgment seemed adequate.  It was concluded 
that the veteran "may have" PTSD.  It was difficult to 
determine based upon the veteran's description of stressors 
"which seem to be there."  The doctor found that the 
veteran had intrusive thoughts, but it was not clear whether 
the sleep disorder was related to PTSD or to sleep apnea.  
There was certainly irritability, exaggerated startle 
response and hypervigilance.  The diagnosis was PTSD and 
major depressive disorder.  The global assessment of 
functioning (GAF) score was 65 for PTSD and 60 for major 
depressive disorder, which the physician said was secondary 
to PTSD.  

Outpatient treatment records from around this time period 
noted GAF scores which varied between 50 and 60.  These 
outpatient treatment records consistently noted that the 
veteran did not have suicidal ideation.  Other symptoms 
reported and described were consistent with those reported 
during the veteran's VA examination.  There was no homicidal 
or suicidal ideation.  These records also contain the 
veteran's reports of having nightmares related to service 
which interfered with his sleep, but he frequently reported 
that he did not actually remember his dreams upon awakening.

In February 2002, the veteran was provided a sleep study by 
VA.  Using a breathing apparatus, sleep efficiency and 
maintenance efficiency were both normal at 96 percent.  Sleep 
architecture was abnormal and fragmented with a total of 
39 arousals, 35 of which were associated with respiratory 
events.  There were  two awakenings.  The veteran continued 
to have an elevated respiratory disturbance index despite the 
use of the breathing machine.  Most of this was due to 
hypopnea and he did have associated hypoxemia.  It was 
recommended that he be provided a breathing machine and also 
have supplemental oxygen.  

A VA mental health outpatient treatment record from February 
2002 noted that the veteran's problems with sleep apnea were 
compromising treatment objectives.  The veteran was taking 
Cyproheptadine and was not remembering dreams.  The 
assessment was alteration in mood, secondary to sleep 
deprivation.

The above evidence was considered by the RO in its March 2002 
rating decision which granted service connection for PTSD 
with an assigned 30 percent evaluation.  

The veteran is shown to have routinely continued in VA 
outpatient mental health treatment.  He continued to report 
difficulty sleeping and problems with irritability and 
stress.  GAF scores were later reported at 45 to 48.  These 
records also indicate that the veteran had been prescribed 
multiple psychotropic medications which had often been 
adjusted in an attempt to provide maximum benefit.  

In March 2003, the veteran's GAF score was 48.  He continued 
to be employed during this period but reported that he had 
moved from a job working with people to one where he was able 
to work alone.  He was also shown to have had marital 
difficulties with his wife but they sought counseling with a 
priest and it was reported that their domestic situation had 
improved.  They were communicating better and he was not as 
agitated at work.  

In May 2003, the veteran reported that he worked at the 
airport as a supervisor and had had problems getting along 
with co-workers and supervisors in the past.  He reported 
that he had no children with either of his wives and that he 
made an effort to be good to his nieces and nephews as well 
as the neighborhood children.  In August 2003, the veteran 
reported that he took time off from work to visit his aunt.  
He had been to her home many times but got lost on the way 
and reported that this was happening more often.  He had also 
recently left his keys in his car with the engine running 
when he went into a store.  He reported that he had recently 
had more good days than bad days.  He still lacked interest 
in most things, and there was no homicidal or suicidal 
ideation.

In October 2003, the veteran was provided an evaluation by 
the staff psychiatrist at the VA Eastern Colorado Health Care 
System.  It was pointed out that he had been married since 
1977, but that this marriage had been fraught with 
difficulty.  There were periods where they did not share a 
bedroom.  The veteran was currently employed with a steel 
company as a truck dispatcher.  He reported that since 1995 
he had had five jobs and said that he left several after 
being told that if he did not quit, he would be fired.  He 
reported not having friends and little contact with others, 
including an aunt who lived in the area.  He felt detached 
and estranged from others and had serious sleep problems.  He 
was quite irritable and had angry outbursts.  The diagnostic 
impression was PTSD and the GAF score was 45.  

Analysis:  The preponderance of the evidence of record 
supports the current evaluation of 50 percent for the 
veteran's service-connected PTSD at all times during the 
pendency of this appeal.  The clinical evidence on file 
clearly documents that the veteran has intrusive thoughts, 
difficulty interacting with other people both socially and in 
a work environment and that he is often irritable and angry.  
Although the VA examination in December 2001 and early 
treatment records reflected symptoms more closely associated 
with the criteria for the initially assigned 30 percent 
evaluation, outpatient treatment records and evaluations from 
after this time did show an increase in symptoms more nearly 
approximating the criteria for a 50 percent evaluation.  

Although a veteran is not expected to necessarily meet all of 
the criteria provided at each schedular evaluation, it is 
noteworthy that the clinical evidence on file shows that the 
veteran does not meet certain criteria for the currently 
assigned 50 percent evaluation, including symptoms of 
circumstantial, circumlocutory, or stereotype speech, panic 
attacks more than once per week, difficulty in understanding 
complex commands, impairment of short and long-term memory to 
the point of retaining only highly learned material, and 
impaired judgment and impaired abstract thinking.  
Nonetheless, the veteran is shown to have significant 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships and appears to manifest fairly consistent 
levels of depression secondary to PTSD, as opposed to panic 
attacks.

It is also noteworthy that the veteran's principal complaint 
throughout the treatment records is significant disturbance 
of sleep, and that the principal cause of sleep deprivation 
is attributable to significant sleep apnea which is well 
documented in the VA sleep study referred to above.  Although 
the veteran has often complained of nightmares interfering 
with sleep, the veteran is most often, in the records on 
file, unable to provide any recollection of these nightmares 
upon awakening.  Moreover, the sleep study on file documented 
that 35 of 39 arousals were associated with respiratory 
events and that the veteran continued to have an elevated 
respiratory disturbance index despite using a breathing 
machine.  Later treatment records also note that treatment 
for PTSD was hindered by the veteran's chronic sleep 
disturbance, which is clearly shown to impact his qualify of 
life both social and industrial.  

The preponderance of the evidence on file is against an 
evaluation in excess of 50 percent because the veteran does 
not meet or closely approximate the criteria required for 
that evaluation.  Although suicidal ideation was noted on one 
occasion during the VA examination in December 2001, no 
suicidal ideation is noted and it is often noted not to be 
present in multiple records of outpatient treatment and 
counseling over the next several years.  Similarly, there is 
no clinical documentation of obsessional rituals, or that the 
veteran has intermittently illogical, obscure, or irrelevant 
speech.  Although he is often irritable, there is no 
documentation of an impaired impulse control resulting in 
periods of violence.  There is no documentation of spatial 
disorientation or neglect of personal appearance and hygiene.  
Finally, although the veteran has clearly established 
difficulty in establishing and maintaining effective work and 
social relationships, he is not shown to have an inability to 
establish and maintain such relationships, which is the 
criteria for the next higher 70 percent evaluation.  The 
veteran is shown to have consistently maintained employment 
from 1976 until present and although he has stated that he 
has left jobs under duress, he had, nonetheless, maintained 
consistent employment for many years.  Although it is 
apparent that he has had domestic difficulties, he has been 
married since 1977 and domestic difficulties have been noted 
to be improved after obtaining counseling.  In the absence of 
competent clinical evidence demonstrating that the veteran's 
symptoms meet or more nearly approximate the criteria 
provided for a 70 percent evaluation, an award of that next 
higher evaluation is not warranted in this case.   


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



